             Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 1 of 37



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 NATIONAL URBAN LEAGUE, on behalf of
 itself and its members; COMMON CAUSE,
 on behalf of itself and its members; LEAGUE
 OF WOMEN VOTERS OF THE UNITED                         CIV. NO. 1:20-cv-2391
 STATES, on behalf of itself and its members,
                         Plaintiffs,
                                                       [CIVIL RIGHTS ACTION]


 vs.

                                                       COMPLAINT
 LOUIS DEJOY, in his official capacity as
 Postmaster General; and the UNITED
 STATES POSTAL SERVICE,
                         Defendants.


                                         INTRODUCTION

        1.       Defendants Louis DeJoy (the United States Postmaster General) and the United

States Postal Service have made sweeping changes to the Postal Service’s policies and procedures

with the purpose and intent to sabotage mail-in voting in the upcoming 2020 national elections.

        2.       In taking these actions, Defendants have violated the United States Constitution’s

guarantee of free expression and have unconstitutionally burdened the fundamental right to vote.

Their actions were taken without observance of procedure required by law, in excess of their

statutory authority, and in violation of the statutory duties of the Postal Service.

        3.       Defendants’ actions will interfere—and are designed to interfere—with the ability

of state and local officials to administer fair elections and of voters to exercise their fundamental

rights to vote and to use the Postal Service to cast their ballots.




                                                   1
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 2 of 37



       4.       Defendants’ actions are especially pernicious because the upcoming national

elections will take place in the midst of a once-in-a-century pandemic that is expected to cause a

surge in mail-in voting. While mail-in voting has long been used safely and without any material

evidence of fraud, Defendants’ actions effectively require members of the voting public to make a

choice: exercise your right to vote in a manner that may be dangerous to your health and that of

your community or forfeit your right to vote.

       5.       The actions themselves evidence Defendants’ illicit motivations.          Under the

recently installed Postmaster General, Defendant DeJoy, the Postal Service has broken sharply

with longstanding policies and has vastly and haphazardly altered operational policies and

practices—all in the midst of a global pandemic that is already placing tremendous strain on the

Postal Service, and all without observance of legally mandated procedures for changing national

Postal Service policy.    These actions include: decommissioning mail sorting machines and

removing post office collection boxes en masse; curtailing the ability of postal workers to timely

deliver mail by prohibiting overtime and disallowing extra delivery trips; and, in a sudden and

inexplicable break with longstanding Postal Service policy, deprioritizing the delivery of election

mail. By Defendants’ own admission, these changes will cause ballots to go uncounted. In a

closely contested election with a high percentage of voting by mail, the failure to count mail ballots

could influence election outcomes.

       6.       Statements by the President remove any doubt that these efforts have been

undertaken with the purpose of denying the right to vote to voters who use mail-in ballots—and,

specifically, voters who intend to vote for his political opponents. The President has stated, clearly

and unequivocally, that these actions were taken to undermine the ability of people to rely on the

Postal Service to vote because the President believes that undermining the Postal Service will help




                                                  2
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 3 of 37



him in upcoming elections. The President could not have made his views any clearer: “MAIL-IN

VOTING WILL LEAD TO . . . THE END OF OUR GREAT REPUBLICAN PARTY.”

       7.       No matter Defendants’ intentions, the effect of Defendants’ actions will be to deny

the right to vote for voters of every political preference and affiliation. Defendants’ actions risk

disenfranchising any voter who needs to use the Postal Service to vote.

       8.       Politically motivated tampering with the operation of the Postal Service is unlawful

and unconstitutional even in ordinary times. But here it threatens the most fundamental right in

our democracy—the right to vote, on which all other civil and political rights depend. Wesberry

v. United States, 376 U.S. 1, 17 (1964). This Court’s immediate intervention is needed to protect

the Postal Service’s role in the electoral process by ordering relief that will ensure that the Postal

Service handles and delivers election mail, including ballots, in a timely manner consistent with

its highest operational standards.

       9.       The recent steps Defendants have taken to slow or otherwise interfere with the

delivery of election mail should be enjoined and ordered reversed to ensure that the Postal Service

provides effective mail service in the upcoming election and to prevent the denial or abridgement

of the right to vote for tens of thousands or possibly hundreds of thousands of Americans.

       10.      Postmaster General DeJoy’s August 18, 2018, statement that he is “suspending”

certain “initiatives” “until after the election” does nothing to lessen the overwhelming need for

swift relief from this Court. The Postmaster General’s statement does not commit to ceasing the

implementation of several of the actions Plaintiffs complain of herein. Nor does it commit to

taking any remedial action to undo the effects of actions Defendants have already undertaken to

undermine the Postal Service’s ability to effectively facilitate voting by mail in the upcoming

election. The Postmaster General has not committed to replacing mail sorting machines and




                                                  3
           Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 4 of 37



collection boxes Defendants have already removed; to administering overtime as it was

administered before Postmaster General DeJoy began his tenure; to rescinding his directives to

Postal Service workers to leave mail behind, cease work immediately when their shifts end, and

wait to sort mail until later in the day; or to reversing the policy of not treating all election mail as

priority mail.

        11.      The Constitution requires the President and the Postmaster General to faithfully

execute the laws and to preserve, protect, and defend the Constitution and the rights guaranteed

therein. The constitutional and statutory rights of Americans to vote are among the most sacred

of those laws. Defendants should be taking every effort to facilitate mail-in voting. But, at a

minimum, they should not be weaponizing the Postal Service in order to infringe the sacred right

to vote.

                        SUBJECT MATTER JURISDICTION & VENUE

        12.      The Court has subject matter jurisdiction over Plaintiffs’ claims under Article III of

the Constitution, 28 U.S.C. § 1331, and under 28 U.S.C. § 1346. An actual and justiciable

controversy exists between the parties within the meaning of 28 U.S.C. § 2201(a), and this Court

may grant declaratory relief, injunctive relief, and other relief pursuant to 28 U.S.C. §§ 2201-02

and the Court’s equitable powers. Plaintiffs have no adequate remedy at law.

        13.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1) because a

substantial part of the events and omissions giving rise to this action occurred in this district.

                                              PARTIES

                                               Plaintiffs

        14.      Plaintiff National Urban League (“Urban League”) is a civil rights organization

dedicated to the empowerment of African Americans and others in underserved communities to




                                                   4
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 5 of 37



achieve their highest true social parity, economic self-reliance, political power, and civil rights.

Founded in 1910 and headquartered in New York City, with 90 affiliates serving 300 communities

in 36 states and the District of Columbia, the Urban League works to improve the lives of more

than two million people annually across the nation through direct service programs, including

education, employment training and placement, housing, and health. The Urban League, working

with its more than 400,000 members, including more than 4,000 members in Maryland, seeks to

advance our civil rights by removing all barriers to equal participation in all aspects of American

society, whether political, economic, social, educational, or cultural.

       15.     To advance its core mission of political empowerment and equality, the Urban

League has initiated a national “Reclaim our Vote” campaign focused on increasing political

participation in African-American and other underserved communities in advance of the

November 3, 2020, election. This campaign includes voter registration activities, as well as voter

education around all aspects of voting, including voting by mail. This campaign includes a

national informational initiative using paid and earned media, including print, radio, and television

advertisements, social media, and media partnerships with Black Entertainment Television and

other companies.

       16.     Working locally with its affiliates and community groups, including faith groups,

the Urban League is focused on providing information directly to voters about how to vote in 2020.

During the ongoing COVID-19 pandemic, which has disproportionately affected the Black and

Brown communities it serves, the Urban League has focused much of its voter education efforts

on how to vote by mail in order to avoid the health risks of voting in person.

       17.     As a result of recent disruptions and delays in mail delivery by the United States

Postal Service, the Urban League has needed to redirect significant organizational resources to




                                                  5
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 6 of 37



addressing concerns about voting by mail, including what voters should do if they never receive

their mail-in ballots or receive them too late to return them by the deadline. This diversion of

resources has harmed the ability of the Urban League to advance its core mission through other

activities, including outreach and voter registration among new voters, and from preparing for a

Get Out the Vote campaign set to begin on September 18, 2020, to coincide with National Black

Voter Day.

       18.     The Urban League has limited organizational resources and must carefully allocate

these resources over a long timeline in order to ensure it can carry out its core mission. Defendants’

actions mean that the Urban League has curtailed and must continue to curtail other mission-

critical activities in order to educate and assist voters and communities about adjusting and

responding to disruptions and delays in mail delivery and to ensure that these voters are still able

to safely cast their ballots in the November 3, 2020, election.

       19.     Plaintiff Common Cause is a nonprofit organization organized and existing under

the laws of the District of Columbia, with its principal place of business in the District of Columbia.

Common Cause is a nonpartisan democracy organization with over 1.2 million members and

supporters, 22 state offices, and a presence in all 50 states. It has members in all 50 states and in

every congressional district. Since its founding by John Gardner 50 years ago, Common Cause has

been dedicated to making government at all levels more representative, open, and responsive to

the interests of ordinary people.

       20.     As part of its core mission, Common Cause works on a nonpartisan basis to expand

and protect equal access to voting for all citizens on multiple fronts, including: (a) lobbying for

nonpartisan election reforms, including, but not limited to, allowing no-excuse absentee voting,

extending the deadlines for submitting mail-in ballots, ensuring the safety of in-person polling




                                                  6
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 7 of 37



places during the COVID-19 pandemic, increasing the number of voting locations, and ensuring a

fair, nonpartisan redistricting process; (b) working collaboratively with state and local election

officials to address and remedy—in advance of the November 2020 general election—election

administration problems experienced in the 2020 statewide primary elections; (c) partnering with

other community organizations to provide education and training to on-the-ground voting rights

activists throughout the country; (d) working with other community organizations to track

problems at voting sites on Election Day, field calls from voters who experience burdens in their

efforts to exercise their fundamental right to vote, and provide assistance to such voters by

lobbying local election officials and/or facilitating their access to counsel; and (e) advocating for

nonpartisan election reforms, such as an expansion of early voting, designed to promote racial

equity by removing barriers to the franchise disproportionately borne by communities of color.

       21.     Common Cause has a relatively small number of employees and a limited budget

and relies on its member volunteers for many of its activities. It has to make hard choices about

how to use its limited resources.

       22.     As a result of the actions taken by the Postal Service, which threaten to delay

delivery of mail-in ballots both to voters and to local election officials, Common Cause has had to

and will continue to expend additional resources training or retraining its volunteers about the

options available to voters who fear that their mail-in ballots might not arrive in time to be counted.

The time and resources spent on such training is diverted from other activities Common Cause

would undertake to advance its mission.

       23.     By increasing the risk that some voters will be unable to successfully cast their

ballots by mail, Defendants’ actions harm Common Cause’s mission of reducing barriers to voting

and impose additional burdens on Common Cause that take time and resources away from




                                                  7
             Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 8 of 37



lobbying and advocacy efforts on other issues, including, but not limited to, no-excuse absentee

voting, ensuring the safety of in-person polling places, and expanding access to early voting.

           24.   In advance of the November 3, 2020, general election, Common Cause anticipates

that it will have to devote time and resources to training voters, volunteers, and its members on the

effects of Defendants’ actions. Common Cause’s staff spends considerable time developing the

curriculum and presentation materials for these sessions. The time and resources spent on updating

such training to address the effects of Defendants’ actions will be diverted from other activities

Common Cause would otherwise undertake to advance its mission.

           25.   In short, the time and resources that Common Cause has expended and will

continue to expend addressing the effects of Defendants’ actions necessarily diverts time and

resources away from the organization’s other advocacy, education, voter assistance, and lobbying

efforts.

           26.   Common Cause has approximately 1.2 million members and supporters

nationwide. Many of those members are individuals who regularly vote by mail, either because

they choose to do so or because they are not able to vote in person. Among those are many

members who are at particular risk for health reasons during the COVID-19 pandemic and

therefore especially need to avoid voting in person. Defendants’ actions are likely to deprive many

of those members of their fundamental right to vote, by delaying delivery of their mail-in ballots

both to them and then to local election officials.

           27.   Plaintiff League of Women Voters of the United States (the “LWVUS”) is a

nonpartisan, community-based organization headquartered in Washington, D.C., that encourages

informed and active participation in government and influences public policy through education

and advocacy. Founded in 1920 as an outgrowth of the struggle to win voting rights for women,




                                                     8
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 9 of 37



the LWVUS is active in over 760 communities and every congressional district in the United States

and has more than 500,000 members and supporters nationwide. The LWVUS’s mission is to

empower voters and defend democracy, and it works to promote an open governmental system

that is representative, accountable, and responsive. The LWVUS has been a leader in pushing for

expanded voter access across the country, meets with more than 1,100 election officials each cycle

to discuss election procedures and needs, and works with state and local election officials to

educate voters on how to effectively cast a ballot.

        28.     For the 2020 election, in furtherance of its mission, the LWVUS developed a robust

civic engagement campaign that involved registering particular underrepresented voters and

maintaining contact with those voters through targeted get-out-the-vote efforts designed to

encourage participation. Specifically, the LWVUS invested several hundred thousand dollars in a

get-out-the-vote engagement campaign to encourage the participation of low-income

communities, communities of color, non-college youth, unmarried women, and new citizens. The

LWVUS planned to engage eligible voters in these communities and register them. Once they

were registered, the LWVUS would use the voters’ address information to send 1.7 million timed

mailers that provided crucial information relating to the voting process and encouragement to vote

in 15 states across the country while also supporting the remaining states in organizing local get-

out-the-vote efforts. The focus is to help voters learn and navigate the ever-evolving election

process, specifically their early and mail-in voting opportunities. In three of these states the mailers

are bilingual, and all include key in-state dates related to early and mail-in voting to encourage

voters to act as soon as possible.

        29.     The LWVUS was depending on the use of mail to conduct this campaign, especially

considering the impact of COVID-19. The LWVUS planned to mail out 1.7 million postcards to




                                                   9
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 10 of 37



voters whom the organization had previously registered and whom it had engaged via a variety of

outreach efforts to boost turnout in these communities for the general election.

       30.     The delays in mail delivery by the United States Postal Service have disrupted these

plans in several ways. First, concerned that its mailers will not be timely delivered, the LWVUS

is now planning to adjust its campaign to ensure as many mailers as possible reach the designated

target voters. It will likely have to have to expend more resources to ensure timely delivery of

these mailers. This will require diversion of limited resources from other programs and priorities

that the LWVUS is engaged in for the 2020 election. The LWVUS will also likely have to rely on

social media for its outreach efforts rather than mailers. However, it is more difficult for the

LWVUS to directly connect with voters it had previously registered through social media.

       31.     Second, the Postal Service delays have already caused and will continue to cause

the LWVUS to divert resources from priorities like the voter registration and targeted outreach

campaign in order to educate voters about how to effectively cast mail ballots and utilize

alternatives to mail voting. The LWVUS is already expending additional resources in terms of

staff and volunteer time educating voters about the deadlines for applying for and submitting mail

ballots, providing recommendations to voters on when to engage those processes, and explaining

to voters what they can do if and when there are delays in the mailing or receipt of their ballots.

With the expected influx of mail voting during the November election, the LWVUS will have to

devote even more resources to this task in order to best further its empowerment-focused mission.

       32.     The LWVUS is a non-profit with limited resources, and expending additional

resources to address emergencies, like the delays caused by Defendants’ actions, diverts resources

from other priority areas, such as the LWVUS’s registration and get-out-the-vote program.




                                                10
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 11 of 37



                                             Defendants

        33.     Defendant Louis DeJoy, who is being sued in his official capacity only, is the

Postmaster General of the United States. In that role, DeJoy is the chief executive officer of

the United States Postal Service. He is responsible for the day-to-day operation of the Postal

Service. He exercises nearly all of the powers vested in the Postal Service Board of Governors by

delegation pursuant to 39 U.S.C. § 402 and 39 C.F.R. § 3.5. He thus has the power to direct and

establish policies, basic objectives, and long-range goals for the Postal Service as long as they do

not conflict with the limitations in the statute governing the Postal Service in Title 39 of the United

States Code. The President has the power to remove the Postmaster General and to supervise and

direct his actions.

        34.     Defendant United States Postal Service is an independent executive agency of the

U.S. federal government. The Postal Service’s headquarters are located at 475 L’Enfant Plaza SW,

Washington, D.C., 20260. The United States Postal Service is responsible for the timely delivery

of election mail sent through the Postal Service.

                                   FACTUAL ALLEGATIONS

   The Unprecedented Need to Rely on Voting By Mail During the COVID-19 Pandemic
        35.     The Postal Service plays a critical role in every election. State and local election

officials rely on the Postal Service to deliver time-sensitive election information to voters,

including information about candidates and ballot initiatives. They also rely on the Postal Service

to carry ballot applications and unmarked ballots to voters. Voters themselves rely just as heavily

on the Postal Service to receive time-sensitive election information and ballots and also to carry

their marked ballots to local election boards. This activity—the exercise of the franchise—is core

political speech, enabled by the United States Postal Service, one of America’s oldest and most




                                                  11
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 12 of 37



trusted institutions, which has for over two centuries played a vital role in binding the nation

together.

       36.      Because the nation will conduct its constitutionally and congressionally mandated

election during a pandemic, the Postal Service’s role will be essential. Over the past five months,

COVID-19 has had an unprecedented impact on every facet of American life. This highly

transmissible and deadly virus has made it risky and difficult for Americans to safely undertake

any tasks that involve in-person contact (and for some impossible). Government offices, schools,

and businesses have closed. Public health officials, along with other federal, state, and local

officials, have urged people to limit person-to-person interactions and to avoid large gatherings, in

particular crowded indoor gatherings. Voting in person—which often takes place in crowded

indoor polling venues—now poses personal and public health risks, especially for older Americans

and those with underlying medical conditions.         The U.S. Centers for Disease Control has

accordingly urged election boards to permit alternatives to in-person voting that “minimize

exposure between poll workers and voters” and “reduce crowd size at polling locations.”

       37.      As a result, record numbers of American voters have already chosen to vote by mail

in the federal, state, and local primary elections that have occurred since March. Some state

primaries saw more than a tenfold increase since 2016 in the proportion of ballots submitted by

mail. For example:

             a. Wisconsin’s April 2020 primary election saw a 440 percent increase in completed
                absentee ballots relative to the April 2016 election, with nearly 1 million ballots
                submitted by mail.

             b. More than 1.1 million people submitted absentee ballots in the Georgia primaries,
                five times more ballots than were cast in the 2018 general election.

             c. In the Nebraska primary election in June, a record 80 percent of ballots were cast
                by mail, more than three times the usual rate.




                                                 12
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 13 of 37



              d. New York’s June 2020 primary election saw a tenfold increase in absentee ballot
                 requests relative to 2016, with over 1.7 million people requesting ballots by mail.

              e. In Washington, D.C., 91,000 voters—15 times the normal number—requested
                 absentee ballots.

              f. In Pennsylvania, 18 times more voters requested absentee ballots in the 2020
                 primary than did for the 2016 primary election, with 1.9 million requesting mail-in
                 ballots.

        38.      The historic rates of voting by mail in this year’s primary elections were facilitated

in part by policy changes to accommodate voters’ fears of COVID-19 infection. Almost half of

U.S. states increased access to mail-in voting in their 2020 primary elections, with several of the

15 states that did not already permit voters to request absentee ballots without a specific “excuse”

adding risk of infection as sufficient justification.

        39.      The upcoming general election will see a similarly unprecedented level of voting

by mail. Twenty-seven states and the District of Columbia have expanded voter access to mail

ballots for the 2020 general election, with the broad goal of making it easier for people to vote in

light of the pandemic.

        40.      In nine states and the District of Columbia, every registered voter will be mailed a

ballot ahead of the election. California, Nevada, New Jersey, and the District of Columbia have

switched to a universal vote-by-mail system in light of the pandemic, whereby all registered voters

are proactively mailed ballots in advance of the general election. Together with the five other

states that had already implemented universal vote by mail prior to 2020, approximately 52 million

voters will automatically receive ballots in the mail this fall.

        41.      In an additional 34 states, voters may now cite the coronavirus as a reason to vote

absentee or may cast an absentee ballot without specifying a reason. Delaware, Massachusetts,

and Missouri will no longer require voters to identify a specific reason for requesting a ballot by




                                                   13
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 14 of 37



mail; and Alabama, Arkansas, Connecticut, New Hampshire, West Virginia, and Kentucky will

allow requests based on coronavirus concerns.

           42.   All told, at least 180 million individuals—77 percent of all registered voters in the

U.S.—will have the option to vote by mail in the November 2020 general election, the most in

U.S. history. Some experts predict that 80 million votes could be submitted by mail this fall, more

than twice the number cast by mail in 2016.

           43.   The challenges facing the Postal Service will become only more acute and serious

as the November general election nears and the Postal Service is tasked with the simultaneous,

nationwide processing of unprecedented numbers of mail-in ballots.

    Defendants Have Taken Sudden and Unjustified Transformative Actions to Interfere with
                      the Postal Service’s Ability to Handle Mail Ballots
           44.   As the nation braces for an election that will involve unprecedented reliance on the

Postal Service, Defendants have intentionally undertaken steps that will cause the Postal Service

to deny or abridge the right to vote of thousands of Americans by slowing the delivery of mail

ballots.

           45.   Shortly after taking office in June 2020, Postmaster General DeJoy began to

implement major structural and operational changes at the Postal Service. These Transformative

Actions, described in detail below in paragraphs 46-54, have had the cumulative effect of delaying

mail delivery in general and specifically impeding access to mail ballots.

           46.   For example, Postmaster General DeJoy moved to decommission one out of every

ten Postal Service mail sorting machines in the Postal Service’s inventory,1 including one out of




1
  Erin Cox et al., Postal Service Warns 46 States Their Voters Could Be Disenfranchised by Delayed Mail-in
Ballots, WASH. POST (Aug. 14, 2020), https://www.washingtonpost.com/local/md-politics/usps-states-delayed-mail-
in-ballots/2020/08/14/64bf3c3c-dcc7-11ea-8051-d5f887d73381_story.html.



                                                      14
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 15 of 37



every seven Delivery Barcode Sorter (DBCS) machines.2 DBCS machines make up the bulk of

the Postal Service’s mail sorting operation and are used to sort envelope mail, such as letters,

postcards, and—critically—ballots.3 Delivery Barcode Sorting machines are capable of sorting

through 35,000 pieces of mail per hour.4 According to Postal Service planning documents issued

under Postmaster General DeJoy’s watch, the Postal Service planned to remove 671 mail sorting

machines, including 502 DBCS machines, by September 30. Although White House Chief of Staff

Mark Meadows disingenuously said in an interview on August 16 that the Postal Service would

not decommission any more sorting machines before the November election, by the time he made

that statement the Postal Service had already decommissioned more than 95 percent of the sorting

machines that were scheduled to be removed, according to Postal Service planning documents,5

including a significant number of sorting machines from processing and distribution centers in

Baltimore, Gaithersburg, and Capitol Heights.

          47.      Postmaster General DeJoy ordered the removal of Postal Service collection

mailboxes throughout the country. Mailboxes have reportedly been removed in at least four states,

including New York, Pennsylvania, Oregon, and Montana.6 In light of these reports, Montana

Senator Jon Tester sent a public letter to Postmaster General DeJoy requesting, among other things,




2
 Paul P. Murphy & Curt Devine, Internal USPS Documents Raise Questions About Effectiveness of Sorting
Machines Removal Order, CNN (last updated Aug. 16, 2020), https://www.cnn.com/2020/08/16/politics/usps-
documents-sorting-machine-removal-order/index.html.
3
  Aaron Gordon, The Post Office Is Deactivating Mail Sorting Machines Ahead of the Election, Vice (Aug. 13,
2020), https://www.vice.com/en_us/article/n7wk9z/the-post-office-is-deactivating-mail-sorting-machines-ahead-of-
the-election.
4
    Id.
5
    Murphy & Devine, supra note 2.
6
 Jacob Bogage, Postal Service Will Stop Removing Mailboxes, Wash. Post (Aug. 14, 2020),
https://www.washingtonpost.com/business/2020/08/14/people-are-freaking-out-about-mailbox-removals-postal-
service-says-its-routine/.



                                                       15
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 16 of 37



information on the number of collection boxes removed from Montana.7 As of the filing of this

Complaint, Postmaster General DeJoy has not responded.

           48.     During a “Stand Up Talk,” Postmaster General DeJoy ordered the elimination of

overtime for Postal Service workers. Prior to the policy change, according to data from the

American Postal Workers Union, almost 20 percent of all work done by Postal Service mail

handlers, delivery drivers, and city carriers was done in overtime.8 Postal Service employees

utilize overtime “to handle surges in mail—including mail-in ballots.”9 However, the Postal

Service informed employees that “[o]vertime will be eliminated” because the Postal Service is

“paying too much in [overtime] and it is not cost effective.”10 With the elimination of overtime,

the Postal Service will have significantly reduced capacity to process surges in mail in the weeks

leading up to the November election.

           49.     During the same “Stand Up Talk,” Postmaster General DeJoy also ordered steps to

restrict deliveries of mail. DeJoy directed that “late trips” and “[e]xtra trips” to ensure timely

delivery of mail “are no longer authorized or accepted.”11 Further, the Postal Service directed

postal workers to leave mail behind at distribution centers for delivery the following day if

collecting it would delay letter carriers from their routes.12 Historically postal workers have been


7
 Letter from Senator Jon Tester to Postmaster Gen. Louis DeJoy (Aug. 13, 2020), available at
https://www.tester.senate.gov/files/Letters/2020-08-13%20USPS%20Collection%20Box%20Letter.pdf.
8
 Nicole Goodkind, Trump-Backed Postmaster General Plans to Slow Mail Delivery, Fortune (July 24, 2020),
https://fortune.com/2020/07/24/usps-mail-delivery-postmaster-general-louis-dejoy-us-postal-service/.
9
 Letter from House Speaker Nancy Pelosi and Senate Minority Leader Charles Schumer to Postmaster Gen. Louis
DeJoy, at 5 (Aug. 14, 2020), available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/20200814_Letter_JointPelosiSchumerLofgren
KlobucharCBMPeterstoPMGreElectionPrep.pdf.
10
  U.S. Postal Serv., PMGs Expectations and Plan (undated), available at https://www.nonprofitmailers.org/leaked-
usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/.
11
  U.S. Postal Serv., Mandatory Stand-Up Talk: All Employees (July 10, 2020), available at
https://www.washingtonpost.com/context/internal-usps-document-tells-employees-to-leave-mail-at-distribution-
centers/175dd1ae-e202-4777-877c-33442338d1cc/.
12
     PMGs Expectations and Plan, supra note 10.



                                                       16
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 17 of 37



instructed not to leave letters behind and to make multiple trips if needed to ensure that mail is

delivered on time.13 The Postal Service itself explained that “[o]ne aspect of these changes that

may be difficult for employees is that – temporarily – we may see mail left behind or mail on the

workroom floor or docks . . . which is not typical.”14

           50.     On July 16, 2020, the Postal Service informed the National Association of Letter

Carriers about a new initiative called Expedited Street/Afternoon Sortation (ESAS), under which

“[c]ity carriers will not sort any mail during the morning operation” but will instead sort delivery

in the afternoon “[u]pon return from the street delivery.”15 The purpose of ESAS, which was

scheduled to begin in 384 selected sites on July 25, 2020,16 is to “reduce[] morning office time to

allow carriers to leave for the street earlier.”17 Postal workers and lawmakers have expressed

concerns that the practical effect of this change would further delay mail delivery times.18 As

Arthur Sackler, manager of the postal industry advocacy group Coalition for a 21st Century Postal

Service, explained, “if there’s no real time to sort, and no overtime, then there could be a

cumulative growing impact.”19




13
  Jacob Bogage, Postal Service Memos Detail “Difficult” Changes, Including Slower Mail Delivery, Wash. Post
(July 14, 2020), https://www.washingtonpost.com/business/2020/07/14/postal-service-trump-dejoy-delay-mail/.
14
     Mandatory Stand-Up Talk, supra note 11.
15
  U.S. Postal Serv., Stand-Up Talk: Expedited to Street/Afternoon Sortation (ESAS)—City Carrier (July 2020),
available at http://www.nalc3825.com/SUT.ESAS.July.2020.pdf; see also USPS Announces New ESAS Delivery
Initiative Test, Nat’l Ass’n of Letter Carriers (July 21, 2020), https://www.nalc.org/news/nalc-updates/usps-
announces-new-esas-delivery-initiative-test.
16
     USPS announcement, supra note 15.
17
     USPS ESAS Stand-Up Talk, supra note 15.
18
  See, e.g., Letter from Chairwoman Carolyn B. Maloney, House Comm. on Oversight and Reform, et al., to
Postmaster Gen. Louis DeJoy (Aug. 6, 2020), available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-08-
06.CBM%20et%20al.%20to%20DeJoy-%20PMG%20re%20Postal%20Standards%20Changes.pdf.
19
  Rachel M. Cohen, USPS Workers Concerned New Policies Will Pave the Way to Privatization, Intercept (July 29,
2020), https://theintercept.com/2020/07/29/usps-postal-service-privatization.



                                                       17
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 18 of 37



        51.      Postmaster General DeJoy has also ordered a sweeping overhaul of the Postal

Service leadership and organizational structure. According to the reorganizational memorandum

he released on August 7, 2020, nearly two dozen postal executives, many with decades of tenure

in the Postal Service, were reassigned or displaced. According to reporting by the Washington

Post, “[a]nalysts say the structure centralizes power around DeJoy . . . and de-emphasizes decades

of institutional postal knowledge.”20 At the same time, DeJoy announced a management hiring

freeze and voluntary early retirement program for employees not represented by a collective

bargaining agreement.21

        52.      Postmaster General DeJoy also ended the practice of treating all election mail as

priority mail. According to Postal Service delivery standards, First-Class Mail is typically

delivered in 2 to 5 days, while Marketing Mail is delivered within 3 to 10 days. Before Postmaster

General DeJoy assumed the position of Postmaster General, it had been the practice of the Postal

Service to prioritize the delivery of all election mail to meet First-Class delivery times no matter

what class of mail was used to send it. According to a 2019 report from the Postal Service Office

of Inspector General, 95.6 percent of 2018 election mail was delivered within a 1-to-3-day service

standard, which is functionally equivalent to the faster First-Class mail standard.22 The Postal

Service informed congressional leaders on August 11, 2020, that it was ending the practice of




20
  Jacob Bogage, Postal Service Overhauls Leadership as Democrats Press for Investigation of Mail Delays, Wash.
Post (Aug. 7, 2020), https://www.washingtonpost.com/business/2020/08/07/postal-service-investigation-dejoy/.
21
   Postmaster General Louis DeJoy Modifies Organizational Structure to Support USPS Mission, U.S. Postal Serv.
(Aug. 7, 2020), https://about.usps.com/newsroom/national-releases/2020/0807-pmg-modifies-organizational-
structure.htm.
22
  Off. of Inspector Gen., U.S. Postal Serv., Audit Report: Service Performance of Election and Political Mail
During the 2018 Midterm and Special Election 1 (Nov. 4, 2019),
https://www.uspsoig.gov/sites/default/files/document-library-files/2019/19XG010NO000.pdf.



                                                        18
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 19 of 37



prioritizing all election mail and to prepare for “slower delivery times” and an “increase[d] . . . risk

that voters will not receive their ballots in time to return them by mail.”23

        53.      As reported by multiple press outlets, Postal Service employees and union

representatives have expressed serious concerns about the impact of the recent changes on their

ability to process and deliver mail in a timely manner:

              a. A postal employee in Lancaster, New York, said that with the new policies, the
                 facility there is about two days behind normal processing time. She commented,
                 “[t]he cardinal rule is, ‘don’t delay the mail,’ and we’re in a 180-degree switch
                 where we’re delaying mail every day.”

              b. On the issue of the removal of DBCS machines, Iowa Postal Workers Union
                 President Kimberly Karol was quoted saying, “I’m not sure you’re going to find an
                 answer for why [the machines being removed] makes sense, because we haven’t
                 figured that out either.”

              c. As a Postal Service employee at a distribution facility in Buffalo explained, “[l]ook
                 at it this way: Your local grocery store was forced to cut 1/3 of its cash-out lines,
                 but management expected the same productivity, quality, and speed for the
                 customer.” The same employee said their facility was set to lose six out of 21 mail
                 sorting machines and concluded that maintaining the same productivity, quality,
                 and speed is “just never going to happen.”

              d. In Erie, PA, two of six delivery bar code sorters have been “unplugged” and
                 “shutter[ed].” Referencing the election, a mail carrier who worked for 37 years
                 until he retired in 2015 described this change as happening at “the worst possible
                 time,” suggesting changes should come “later on” and we should “have the
                 election” first. Otherwise, he said, “the reduction in equipment not just in Erie but
                 in large Postal Service centers in cities like Pittsburgh will have a ripple effect.”

        54.      On July 30, 2020, Postal Service spokesperson David Partenheimer acknowledged

in a statement to the Washington Post that the Postal Service’s recent changes have resulted in

“service impacts.”24


23
  Letter from USPS General Counsel Thomas J. Marshall to Rep. Carolyn Maloney (Aug. 11, 2020), available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/USPS%20to%20COR%2008-11-
20%20re%20Election%20Prep.pdf; see also Pelosi Letter, supra note 9, at 2.
24
  Jacob Bogage, Top Democrats Say Postmaster General Acknowledged New Policies That Workers Say Are
Delaying Mail, Wash. Post (Aug. 6, 2020), https://www.washingtonpost.com/politics/2020/08/06/top-democrats-
say-postmaster-general-acknowledged-new-policies-that-workers-say-are-delaying-mail/.



                                                     19
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 20 of 37



        55.      Congress has required the Postal Service, before it makes any “change in the nature

of postal services which will generally affect service on a nationwide or substantially nationwide

basis,” to request an “advisory opinion on the change” from the Postal Regulatory Commission.

39 U.S.C. § 3661(b). Although every one of the above-described changes made by DeJoy will

affect service on a nationwide basis, the Postal Service failed to request an advisory opinion for

any of them.

       Defendants’ Actions Have Already Caused Widespread Delays In Mail Delivery
        56.      There is ample evidence that the administration’s changes to the United States

Postal Service have already significantly slowed mail delivery across the country.

              a. For example, Mark Dimondstein, President of the American Post Workers Union,
                 which represents more than 200,000 Postal Service employees and retirees,
                 reported in an interview with CNN “that the union has received a number of reports
                 from postal workers and customers over the last two weeks that mail delivery has
                 slowed.”25

              b. Similarly, in Portland, Oregon, Joe Cogan, president of the Portland, Oregon,
                 chapter of the American Postal Workers’ Union, reported to a local news outlet that
                 local union members had reported “delayed mail, or mail left for delivery at a later
                 date.”26

              c. In Boston, several postal workers and presidents of various branches of the APWU
                 confirmed that mail sorting machines of the type that would be used in the election
                 had been removed from post offices around Boston. One Boston postal union
                 officer and postal clerk reported in an interview with WGBH News that the changes
                 are “intentionally delaying the mail.”27




25
  Veronica Stracqualursi & Jessica Dean, New Postal Policies That Are Slowing Service May Affect 2020 Mail-in
Voting, Union Leader Says, CNN (July 31, 2020), https://www.cnn.com/2020/07/31/politics/usps-mail-in-voting-
2020-election/index.html.
26
  Blair Stenvick, Portland Postal Union Says USPS Is Actively Slowing Down Mail Service, Portland Mercury
(Aug. 14, 2020), https://www.portlandmercury.com/blogtown/2020/08/14/28734947/portland-postal-union-
president-says-usps-is-removing-mail-processing-machines-and-slowing-down-mail-service.
27
  Saraya Wintersmith, At Least a Dozen Mail Sorting Machines Have Already Been Removed in Massachusetts,
Postal Union Officials Say, WGBH News (Aug. 17, 2020), https://www.wgbh.org/news/local-news/2020/08/17/at-
least-a-dozen-mail-sorting-machines-have-already-been-removed-in-massachusetts-postal-union-officials-say.



                                                      20
             Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 21 of 37



           57.      Elected officials have also reported being “flooded by worried calls and emails”

from constituents over significant mail delivery delays.28

           58.      For example, on July 21, 2020, U.S. Representative Andy Kim of the Third District

of New Jersey sent a letter to Postmaster General DeJoy expressing his “concern[s] about recent

mail delivery delays in New Jersey’s Third District and elsewhere around the country,” noting that

“[m]any of [his] constituents have rightly contacted [his] office to express frustration and concern

about ongoing mail delivery delays, some of whom have not received their medications and first-

class mail for more than three days.”29

           59.      Similarly, U.S. Representative Brendan Boyle of Pennsylvania’s Second District

reported that his office received approximately 345 complaints about the Postal Service in July

2020, a more than 2,000 percent increase in complaints from the prior year.30

           60.      Several state Attorneys General have issued statements condemning the recent

changes in the Postal Service and citing concerns over the delay in mail delivery. For example,

on August 17, 2020, Connecticut Attorney General William Tong tweeted that his office has

“heard shocking and heartbreaking stories from people across the nation about delayed

medications, absentee ballots and pay checks”31 and recounted some of those anecdotes of impact

from slower mail delivery in recent weeks:

                 a. “I [receive] prescriptions in the mail I recently renewed and, foreseeing this issue,
                    ordered early. They normally take one week but this time took two.”



28
  Luke Broadwater et al., Postal Crisis Ripples Across Nation as Election Looms, N.Y. Times (Aug. 15, 2020),
https://www.nytimes.com/2020/08/15/us/post-office-vote-by-mail.html.
29
  Letter from Congressman Andy Kim to the Hon. Louis DeJoy, Postmaster Gen. (July 21, 2020), available at
https://kim.house.gov/sites/kim.house.gov/files/documents/USPS%20Delays%20Letter%2021%20July%2020.pdf.
30
     Broadwater et al., supra note 28.
31
  @AGWilliamTong, Twitter (Aug. 17, 2020, 12:36 PM),
https://twitter.com/AGWilliamTong/status/1295399118303424514.



                                                       21
          Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 22 of 37



              b. “My husband ordered his cholesterol medication to be delivered by mail in late July
                 which normally takes one week to fill. When it didn’t arrive on time he was out of
                 medication.”

              c. “We did not receive the ballots by primary day, in fact we have yet to [receive]
                 them, so we put aside our concerns about the virus and voted in person.”

              d. “Both of our ballots for the CT primary arrived late.”

              e. “I am disabled and retired, my disability payments are paid to a trust and over the
                 last two months I have not [received] my check until close to two weeks after it’s
                 due. We have seen our mail which used to come by 10 A.M. arrive after 4 P.M.”

              f. “I waited two weeks before receiving a vital piece of pension information for my
                 pending divorce. This had delayed the finalization process. I am waiting for
                 finalization to qualify for a home loan.”

              g. “My landlord requires a paper check mailed from my bank each month, and for the
                 first time ever I’m afraid I might be late on my rent due to these delays.”

        61.      Similarly, on August 17, 2020, New York Attorney General Letitia James issued a

statement in response to “recent reports about President Donald Trump’s efforts to interfere with

[Postal Service] operations in advance of the presidential election,” stating that “President Trump’s

actions to interfere with the operations of the U.S. Postal Service in advance of the presidential

election is deeply disturbing.”32

        62.      The recent changes to the Postal Service are anticipated to have a significant and

irreparable impact on nationwide voting. The Postal Service itself issued warnings to Maryland,

45 other states, and the District of Columbia that “certain deadlines for requesting and casting

mail-in ballots are incongruous with the Postal Service’s delivery standards. This mismatch




32
  Press Release, Attorney General James Vows to Fight President Trump’s Efforts to Defund U.S. Postal Service
and Undermine Elections, Letitia James N.Y. Att’y Gen. (Aug. 17, 2020), https://ag.ny.gov/press-
release/2020/attorney-general-james-vows-fight-president-trumps-efforts-defund-us-postal.



                                                      22
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 23 of 37



creates a risk that ballots requested near the deadline under state law will not be returned by mail

in time to be counted under your laws as we understand them.”33

           63.   The Washington Post analyzed the Postal Service’s letters to the various states.

That analysis indicates that as many as 159.5 million registered voters live in the 40 states that

received serious warnings from the Postal Service due to a high “threat of ballot rejection because

of missed delivery deadlines” in those states.34

           64.   Further reporting by the Washington Post indicates that the removal of mail sorting

machines could significantly hamper the sorting capacity of the Postal Service in high-traffic areas

in advance of the election. For example, due to the removal of mail sorting machines, the sorting

capacity of New York City is anticipated to have been reduced by 324,000 pieces of mail per hour;

Philadelphia by 310,000 pieces of mail per hour; Columbus by 327,000 pieces of mail per hour;

Houston, TX, by 470,000 pieces of mail per hour; and Los Angeles by 577,000 pieces of mail per

hour.35

           65.   Examples from states that held recent primaries by mail offer insight into the likely

impact of delays in mail delivery in the national election. For example, in Florida, even without

slowdowns in delivery, “18,500 mailed ballots arrived too late to be counted” in the Democratic




33
  U.S. Postal Service Letters to States, Wash. Post (last updated Aug. 14, 2020),
https://www.washingtonpost.com/context/u-s-postal-service-letters-to-states/b50799f2-25ad-40ed-ba1e-
9d648b1814ad/.
34
  Erin Cox et al., Postal Service Warns 46 States Their Voters Could Be Disenfranchised by Delayed Mail-in
Ballots, Wash. Post (Aug. 14, 2020), https://www.washingtonpost.com/local/md-politics/usps-states-delayed-mail-
in-ballots/2020/08/14/64bf3c3c-dcc7-11ea-8051-d5f887d73381_story.html.
35
     Id.



                                                       23
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 24 of 37



presidential primary on March 17, 2020.36               In California, more than 70,000 ballots were

disqualified for having missed the receipt deadline.37

                 Defendants Have Acted Intentionally to Undermine the Postal Service
                                       to Affect the Election
           66.      Defendants’ actions threaten to deny the right to vote to every voter who seeks to

rely on the Postal Service to vote in the upcoming general election. But notwithstanding the

sweeping harm that their actions will have for voters of every political preference and affiliation,

Defendants’ efforts to undermine the Postal Service have a clear and unambiguous purpose: to

affect the President’s chance of reelection because the President believes that increased voting by

mail will harm his chances of reelection and also harm other Republican candidates.

           67.      The President has repeatedly made clear that he does not want voters to rely on the

Postal Service to vote and stated his belief that widespread use of mail-in voting will result in his

losing the upcoming presidential election. The President has on numerous occasions accused

Democrats of “rigging” the election through mail-in voting and has repeatedly claimed—without

any basis—that Republicans are at a disadvantage when mail-in ballots are used and often are not

sent mail-in ballots at all.

           68.      On March 30, 2020, President Trump stated on the Fox News Network talk show

Fox and Friends that increasing access to mail voting hurts Republicans. Referring to a

coronavirus relief bill supported by House Democrats, President Trump stated, “[t]he things they

had in there were crazy. They had levels of voting that if you ever agreed to it you’d never have a

Republican elected in this country again.”




36
     Id.
37
  Michael R. Blood, California Rejected 100K Mail-in Ballots Because of Mistakes, Associated Press (July 13,
2020), https://apnews.com/a45421048cd89938df7c882891a97db5.



                                                       24
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 25 of 37



        69.     On April 8, 2020, President Trump tweeted: “Republicans should fight very hard

when it comes to statewide voting by mail. Democrats are clamoring for it. Tremendous potential

for voter fraud, and for whatever reason, doesn’t work out well for Republicans.”

        70.     On May 24, 2020, President Trump tweeted that Democrats who support voting by

mail are “trying to Rig the 2020 Election, plain and simple!”

        71.     On May 28, 2020, President Trump tweeted: “MAIL-IN VOTING WILL LEAD

TO MASSIVE FRAUD AND ABUSE. IT WILL ALSO LEAD TO THE END OF OUR GREAT

REPUBLICAN PARTY. WE CAN NEVER LET THIS TRAGEDY BEFALL OUR NATION.

BIG MAIL-IN VICTORY IN TEXAS COURT TODAY. CONGRATS!!!”

        72.     On July 30, 2020, President Trump again took to Twitter to lambaste voting by mail

and even suggested delaying the presidential election: “With Universal Mail-In Voting (not

Absentee Voting, which is good), 2020 will be the most INACCURATE & FRAUDULENT

Election in history. It will be a great embarrassment to the USA. Delay the Election until people

can properly, securely and safely vote???”

        73.     On August 10, 2020, President Trump stated at a White House press briefing that

the Postal Service is not equipped to handle increased voting by mail, and he encouraged

Americans to vote in person, suggesting, without any basis, that the risks posed by the pandemic

will disappear in 90 days or less: “Our system is not equipped for it. The Post Office is not equipped

for it. And people should vote, like they did in World War One and World War Two. And your

numbers will be—in 90 days or less, your numbers will be very good, I think—much better—on

the coronavirus or the China virus. But it’s something you have to look about—look at and say,

‘This is just crazy.’”




                                                 25
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 26 of 37



       74.     The President’s statement followed shortly after a meeting between President

Trump and Postmaster General DeJoy in the Oval Office on or around August 5, 2020, in advance

of a meeting between Postmaster General DeJoy and Democratic congressional leaders.

       75.     On August 13, 2020, President Trump called into the Fox Business Network talk

show Mornings with Maria and admitted that he is opposing the Postal Service’s urgent request

for $25 billion, including $3.5 billion to support mail-in voting, because of his political objections

to expanding mail-in voting. He stated on the call: “They [congressional Democrats] want $3.5

billion for something that will turn out to be fraudulent, that’s election money basically. They want

3.5 trillion—billion dollars for the mail-in votes, OK, universal mail-in ballots, 3.5 trillion

[billion]. They want $25 billion, billion, for the Post Office. Now they need that money in order to

have the Post Office work so it can take all of these millions and millions of ballots. Now, in the

meantime, they aren’t getting there. By the way, those are just two items. But if they don’t get

those two items, that means you can’t have universal mail-in voting because they’re not equipped

to have it.” President Trump also suggested that in states that have adopted universal mail-in

voting, like California, “maybe [mail-in ballots will] go to everybody but Republicans.”

       76.     President Trump reiterated his views at a White House press briefing later that day,

specifically accusing Democrats of election fraud: “Mail-in voting—it’s going to be the greatest

fraud in the history of elections. When you always talk about ‘Russia, Russia, Russia,’ China, Iran

on voting—your biggest problem is going to be with the Democrats, not with China, Russia, and

Iran. Your biggest problem is going to be with the Democrats.”

       77.     President Trump’s handpicked Postmaster General, Louis DeJoy, is a major

Republican donor. Postmaster General DeJoy has donated hundreds of thousands of dollars to

Republican candidates, committees, and PACS in 2020 and has hosted events and fundraisers for




                                                 26
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 27 of 37



Republican presidential candidates and presidents since 2006. Postmaster General DeJoy has

donated millions of dollars to the Republican Party and President Trump’s campaign since 2016.

       78.     Postmaster General DeJoy is in frequent contact with top Republican Party

officials. He served as national deputy finance chairman for the Republican National Committee

and national finance chair for the 2020 Republican National Convention.

                        Postmaster General DeJoy’s Recent Statement
       79.     On August 18, 2020 Postmaster General DeJoy issued a statement asserting that

“[t]o avoid even the appearance of any impact on election mail, I am suspending [certain]

initiatives until after the election is concluded.” Specifically, Postmaster General DeJoy stated

that he “want[ed] to assure all Americans of the following”: (1) “Retail hours at Post Offices will

not change”; (2) “Mail processing equipment and blue collection boxes will remain where they

are”; (3) “No mail processing facilities will be closed.”; and (4) “that overtime has, and will

continue to be, approved as needed.” Postmaster General DeJoy also stated that, “[i]n addition,

effective Oct. 1, we will engage standby resources in all areas of our operations, including

transportation, to satisfy any unforeseen demand.”

       80.     Postmaster General DeJoy’s statement does not lessen Plaintiffs’ need for

immediate relief from this Court. Some of the actions Postmaster General DeJoy commits to

“suspending” are not actions Plaintiffs challenge in this lawsuit and are unlikely to affect the

election (e.g., retail hours at post offices). Other commitments are equivocal, like the Postmaster’s

commitment to approve overtime “as needed” and to “engage” resources “to satisfy any unforeseen

demand.” Nothing in the statement commits to remedying any of the Transformative Actions

already undertaken—such as the removal of collection boxes and sorting machines and the de-

prioritization of election mail—that have already impacted mail delivery and will likely have a

devastating impact on the ability of Americans to vote in the upcoming election, unless ordered


                                                 27
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 28 of 37



reversed by this Court. Moreover, absent a court order, any and all of these commitments are

subject to change at any time.

       81.     The right to vote is at the very core of democracy. Indeed, it defines it. The

Postmaster General’s statement is simply not enough to dispel the need for judicial action in light

of Defendants’ unlawful and unconstitutional conduct. The stakes are too high.

                                     CLAIMS FOR RELIEF

                                           COUNT I
                      (Undue Burden on the Fundamental Right to Vote in
                          Violation of the United States Constitution)

       82.     The allegations in the complaint are incorporated as though fully set forth herein.

       83.     The Transformative Actions taken by Defendants, as detailed above, impose an

undue burden on voters’ fundamental right to vote in violation of the United States Constitution.

That burden is particularly severe in the context of the ongoing COVID-19 pandemic.

       84.     Under the United States Constitution, a court considering a challenge to election-

related regulations must carefully balance the character and magnitude of injury to the plaintiff’s

right to vote against the precise interests put forward by the government as justifications for the

burden imposed by its rules, taking into consideration the extent to which those interests make it

necessary to burden the plaintiff’s rights. However slight the burden may appear, it must be

justified by relevant and legitimate government interests sufficiently weighty to justify the

limitation.

       85.     Unless Plaintiffs are granted the relief requested herein, the right to vote and to have

that vote count will be significantly burdened if not wholly extinguished for thousands of

Plaintiffs’ members—and potentially tens or hundreds of thousands of other voters—by delays in

mail delivery of applications to vote by mail, blank mail-in ballots to voters, and completed ballots

to state and local elections officials for the November 3, 2020, general election.


                                                 28
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 29 of 37



       86.     Because of the high risk of exposure to the novel coronavirus during the pandemic,

casting a mail-in ballot has become the safest way to vote. Plaintiffs’ members who are qualified

voters are, as a result of Defendants’ actions, at a significant risk of not receiving their mail-in

ballots in sufficient time to mail them to their respective local election officials so that they are

received prior to the relevant deadlines for those ballots to be counted. As detailed above,

Defendants have admitted as much, warning that the Postal Service will not be able to handle the

expected volume of election mail in a timely manner.

       87.     Even if Plaintiffs’ members who timely request mail-in ballots receive and send

back their ballots in a timely fashion, Defendants’ actions still place these voters at risk of having

their ballots delivered to local election officials after the relevant deadlines for those ballots to be

counted, through no fault of the voters.

       88.     Particularly against the backdrop of this unprecedented public health crisis,

Defendants cannot provide any sufficiently weighty justification for taking the Transformative

Actions detailed above, which will substantially delay delivery of mail-in ballots to voters and, in

turn, to election officials and thereby deny the right to vote to thousands of qualified voters.

Defendants’ Transformative Actions do not advance any government interest sufficiently weighty

to justify the resulting burdens on the right to vote, and those actions therefore violate the

Constitution and must be enjoined.

                                      COUNT II
                  (First Amendment—Content and Viewpoint Discrimination)

       89.     The allegations in the complaint are incorporated as though fully set forth herein.

       90.     The operation and regulation of the Postal Service is subject to the free-speech

requirements of the First Amendment to the U.S. Constitution. As the Supreme Court has stated,

so long as the Postal Service exists, “the use of the mail is almost as much a part of free speech as



                                                  29
            Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 30 of 37



the right to use our tongues.” Lamont v. Postmaster Gen. of U.S., 381 U.S. 301, 305 (1965)

(quoting U.S. ex rel. Milwaukee Soc. Democratic Pub. Co. v. Burleson, 255 U.S. 407, 437 (1921)

(Holmes, J., dissenting)).

       91.      Under the First Amendment, governmental regulations that place a substantial

burden on constitutionally protected speech are subject to strict scrutiny, the most exacting form

of judicial review. Such regulations are presumptively unconstitutional and may be justified only

if the government proves that they are narrowly tailored to serve compelling state interests.

       92.      Content-based and speaker-based regulations—those that target speech based on its

communicative content or the identity of the speaker—are similarly subject to strict scrutiny under

the First Amendment. Even government regulations that appear neutral on their face, but that are

adopted because of disagreement with the speaker, subject matter, or message, are subject to strict

scrutiny.

       93.      Government discrimination among viewpoints—the regulation of speech based on

the ideology, opinion, or perspective of the speaker—is a particularly blatant and egregious form

of content discrimination. Viewpoint-discriminatory restrictions on speech are almost always

constitutionally invalid.

       94.      Defendants’ Transformative Actions, as described in detail above, will place a

substantial burden on the constitutionally protected right of American voters to cast ballots in favor

of preferred candidates. As a result of these changes, and particularly in the context of the ongoing

COVID-19 pandemic, many voters will lose the right to support the candidates of their choice and

to weigh in on ballot initiatives and referenda in federal, state, and local elections.

       95.      Defendants’ Transformative Actions, as described in detail above, were motivated

by hostility toward the use of the mail to cast a ballot—that is, to the exercise of the constitutional




                                                  30
           Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 31 of 37



right to vote and thereby express an opinion about selection of our elected officials, including the

President of the United States. Such actions, motivated as they are by hostility toward those who

use the mail with respect to a particular subject and particular types of messages, are speaker-based

and content-based and therefore subject to strict scrutiny.

          96.    Defendants’ Transformative Actions, as described in detail above, were motivated

also by hostility to the specific motivating ideologies, opinions, and perspectives of certain

speakers. Defendants acted on their belief and expectation that suppressing the ability of qualified

voters to cast their ballots by mail, rather than exposing themselves to risk of COVID-19 infection

at polling places, would favor the President and his preferred candidates. Such targeting of speech

based on hostility to the political viewpoints of the speakers is an egregious form of content

discrimination that strikes at the core of the First Amendment’s guarantee of free speech. It is per

se unconstitutional.

          97.    Defendants’ actions are not narrowly tailored to further any compelling government

interest. They therefore fail strict scrutiny and are unconstitutional under the First Amendment.

          98.    Defendants’ actions, absent preliminary and permanent injunctive relief, will

deprive Plaintiffs’ members and thousands of other voters of their First Amendment rights of free

speech.

                                           COUNT III
                       (Not in Accordance With Procedure Required By Law)

          99.    The allegations in the complaint are incorporated as though fully set forth herein.

          100.   Defendants’ Transformative Actions, as described in detail above, individually and

collectively constitute a change or changes in the nature of postal services that will generally affect

service on a nationwide or substantially nationwide basis. Such a change may not be implemented

by the Postal Service without first submitting a proposal, within a reasonable time prior to the



                                                  31
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 32 of 37



effective date of the proposed change, to the Postal Regulatory Commission requesting an advisory

opinion on the change. 39 U.S.C. § 3661(b).

       101.    39 U.S.C. § 3661 requires that the Postal Regulatory Commission, prior to issuing

an opinion on a proposed change, provide an opportunity for hearing on the record under Sections

556 and 557 of Title 5 of the U.S. Code (the Administrative Procedure Act); the hearing must

include input from the Postal Service, users of the mail, and an officer of the Commission who

shall be required to represent the interests of the general public. 39 U.S.C. § 3661(c). The opinion

of the Commission must made be in writing and must include a certification by each Commissioner

agreeing with the opinion. Id.

       102.    Implementation of the Transformative Actions by Defendants without compliance

with 39 U.S.C. § 3661 denies Plaintiffs and all other postal users in the United States their

fundamental right to a hearing on Defendants’ proposed changes. It further deprives Plaintiffs and

all other postal users of the expertise of the bipartisan five-member Postal Regulatory Commission.

       103.    Denial of a hearing, including the opportunity to present evidence, prior to

implementation of the Transformative Actions has caused and, absent a preliminary and permanent

injunction, will continue to cause irreparable harm to Plaintiffs and all other postal users.

       104.    Plaintiffs are entitled to a preliminary and permanent injunction prohibiting

Defendants from implementing the Transformative Actions and directing them to reverse those

already implemented, unless and until Defendants have sought and obtained an opinion from the

Postal Regulatory Commission pursuant to 39 U.S.C. § 3661.

                                            COUNT IV
                                            (Ultra Vires)

       105.    The allegations in the complaint are incorporated as though fully set forth herein.




                                                 32
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 33 of 37



       106.    Neither the Postmaster General nor the Postal Service can take any action that

exceeds the scope of their constitutional or statutory authority.

       107.    By statute, the Postal Service “shall provide prompt, reliable, and efficient services

to patrons in all areas and shall render postal services to all communities,” and “[t]he costs of

establishing and maintaining the Postal Service shall not be apportioned to impair the overall value

of such service to the people.” 39 U.S.C § 101(a). In addition, “[i]n determining all policies for

postal services,” the Postal Service is statutorily mandated to “give the highest consideration to

the requirement for the most expeditious collection, transportation, and delivery of important letter

mail.” 39 U.S.C § 101(e).

       108.    In addition, “[i]t shall be the responsibility of the Postal Service” to “(1) to maintain

an efficient system of collection, sorting, and delivery of the mail nationwide; (2) to provide types

of mail service to meet the needs of different categories of mail and mail users; and (3) to establish

and maintain postal facilities of such character and in such locations, that postal patrons throughout

the Nation will, consistent with reasonable economies of postal operations, have ready access to

essential postal services.” 39 U.S.C. § 403(b).

       109.    The Transformative Actions are outside the enumerated powers under 39 U.S.C.

§ 401 and § 404 and violated the Postal Service’s duties under 39 U.S.C. § 101 and § 403.

       110.    Defendants DeJoy and the Postal Service have acted ultra vires in exceeding their

authority delegated under the Postal Service statute.

       111.    The actions of Defendants Postal Service and DeJoy exceeded their statutory and

constitutional powers because they are arbitrary and capricious. Specifically, in undertaking the

Transformative Actions, Defendants relied on factors that Congress did not intend them to




                                                  33
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 34 of 37



consider, failed to consider an important aspect of the problem, and offered no explanation for

their decisions consistent with the evidence before them.

       112.    Defendants DeJoy and the Postal Service have acted ultra vires in taking actions

designed to delay and obstruct the delivery of election mail with the purpose of interfering with

the outcome of the upcoming national election.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs ask for the following relief:

       1. Declaring that the Transformative Actions of the Defendants described herein deprive

           Plaintiffs and other qualified voters of their fundamental right to vote, in violation of

           the United States Constitution;

       2. Declaring that the Transformative Actions of the Defendants described herein violate

           the First Amendment to the United States Constitution;

       3. Declaring that the Transformative Actions of the Defendants described herein were

           taken without observance of procedures required by law because they constitute

           changes in the nature of postal services that will generally affect service on a

           nationwide or substantially nationwide basis, and therefore may not be implemented

           prior to their submission to the Postal Regulatory Commission for public hearings,

           pursuant to 39 U.S.C. § 3661(b);

       4. Declaring that the Transformative Actions of the Defendants described herein are ultra

           vires because they exceed the Postmaster General’s statutory and regulatory authority;

       5. Preliminarily and permanently enjoining Defendants and their respective agents,

           officers, employees, and successors, and all persons acting in concert with each or any




                                                 34
 Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 35 of 37



   of them or under their direction or control, from implementing and/or continuing to

   implement any of the Transformative Actions;

6. Preliminarily and permanently enjoining Defendants from implementing or continuing

   to implement the Transformative Actions described herein and other changes that will

   generally affect service on a nationwide or substantially nationwide basis unless and

   until they and the Postal Regulatory Commission have fully complied with 39 U.S.C.

   § 3661;

7. Ordering Defendants to immediately take steps to undo any Transformative Actions

   described herein and declared unlawful, and which have previously been implemented

   in whole or in part by Defendants;

8. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees; and

9. Award such other, further, and different relief as the Court deems just and proper.




                                        35
        Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 36 of 37



 Dated: August 18, 2020                          Respectfully submitted,

 LAWYERS’ COMMITTEE FOR CIVIL                    ARNOLD & PORTER
    RIGHTS UNDER LAW                                KAYE SCHOLER LLP

                                                 /s/ Kenneth L. Chernof_______________
 Kristen Clarke*
 Jon M. Greenbaum*                               Kenneth L. Chernof (Bar No. 17195)
 Ezra D. Rosenberg*                              John A. Freedman (Bar No. 20276)
                                                 Allon Kedem*
 Bradley S. Phillips*
                                                 Andrew Tutt*
 Ajay Saini*
 Ryan Snow*                                      Daniel Jacobson*
 Lawyers’ Committee for                          Lindsey D. Carson*
                                                 Stephen K. Wirth*
        Civil Rights Under Law
                                                 Kaitlin Konkel (Bar No. 20001)
 1500 K Street NW
 Washington, DC 20001                            Graham W. White*
 jgreenbaum@lawyerscommittee.org                 Leslie C. Bailey*
                                                 Catherine McCarthy*
 erosenberg@lawyerscommittee.org
                                                 Arnold & Porter Kaye Scholer LLP
 bphillips@lawyerscommittee.org
 asaini@lawyerscommittee.org                     601 Massachusetts Avenue NW
 rsnow@lawyerscommittee.org                      Washington, DC 20001-3743
                                                 (202) 942-5000
                                                 ken.chernof@arnoldporter.com

                                                 Douglas A. Winthrop*
                                                 Benjamin T. Halbig*
                                                 Arnold & Porter Kaye Scholer LLP
                                                 Three Embarcadero Center - 10th Floor
                                                 San Francisco, CA 94111-4024
                                                 douglas.winthrop@arnoldporter.com


              Counsel for Plaintiffs National Urban League, Common Cause, and
                         League of Women Voters of the United States



* Pro hac vice application forthcoming




                                            36
         Case 1:20-cv-02391-GLR Document 1 Filed 08/18/20 Page 37 of 37



                               CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on Defendants in accordance with Fed.

R. Civ. P. 4.

                                           /s/ Kenneth L. Chernof
                                           Kenneth L. Chernof
                                           601 Massachusetts Ave., NW
                                           Washington, D.C., 20001
                                           T: (202) 942-5000
                                           ken.chernof@arnoldporter.com




                                              37
